                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

JOHN DOE,                                   )       Civil Action
                                            )
                      Plaintiff,            )       Case No. 3:17-cv-00364-JBA
                                            )
v.                                          )
                                            )
QUINNIPIAC UNIVERSITY, TERRI                )
JOHNSON, SEANN KALAGHER,                    )
AND VINCENT CONTRUCCI,                      )
                                            )
                      Defendants.           )       May 9, 2019

     REPLY TO DEFENDANTS’ OBJECTION TO PLAINTIFF’S MOTION FOR LEAVE
       TO FILE SUPPLEMENTAL EVIDENCE IN RESPONSE TO DEFENDANTS’
                     MOTION FOR SUMMARY JUDGMENT

        Plaintiff John Doe files this reply to Defendants’ Objection to Plaintiff’s Motion for

Leave to File Exhibit 130a to Supplement the Record. Doc. #148.

        Plaintiff filed a motion for leave to file a declaration to clarify the Court’s question

during oral argument regarding the existence of evidence to show that Jane Roe’s and

Jane Roe 2’s sexual harassment denied Doe educational opportunities or benefits. Doc.

#147. Defendants assert that permitting Plaintiff to file Exhibit 130a would delay the matter

and deprive Defendants of their opportunity to respond to supplemental evidence and

therefore be unduly prejudicial. Defendants did not depose Plaintiff on this issue. Plaintiff’s

declaration is limited to six paragraphs of facts and satisfies Rule 56(c) requirements. See,

e.g., Fed. R. Civ. Pro. 56(c)(4) (declaration must be made on personal knowledge, set out

facts that would be admissible, and show that declarant is competent to testify on the

matters).

        Any prejudice to Defendants can be avoided by permitting them to file a response to

the facts raised in Plaintiff’s declaration. Due to the limited nature of the declaration, any
delay caused by Defendants’ reply would be mitigated by increasing judicial efficiency by

assisting the Court with this issue. Plaintiff would testify at trial to the above and, as such,

it would be fair for the Court to consider this evidence at this posture.

       Granting Plaintiff’s motion for leave to file supplemental evidence is consistent with

the criteria for granting a motion to reconsider summary judgment. See, e.g., Jackson v.

Goord, 664 F. Supp. 2d 307, 314 (S.D.N.Y. 2009) (explaining “district courts have wide

discretion to allow . . . supplemental filings” for summary judgment.); Hill v. Rayboy–

Brauestein, 2008 WL 231439, at *2–3 (S.D.N.Y. Jan. 24, 2008) (explaining “[t]here can be

no doubt that district courts have authority to permit parties to file supplemental summary

judgment motions;” and granting defendants’ motion to supplement summary judgment

motion with a declaration, reasoning in part that the facts set forth in the Declaration were

not new and cannot be fairly said to have surprised the Plaintiff, id. at *4); Fed. R. Civ.

Proc. 56(e) (court may give party opportunity to properly support or address a fact issue

any other appropriate order).

       WHEREFORE, Plaintiff respectfully requests that this Court grant his motion for

leave to file supplemental Exhibit 130a in response to Defendant’s Reply to Plaintiff’s

Response to Defendants’ Motion for Summary Judgment as set forth above.

                                                   PLAINTIFF
                                                   JOHN DOE

                                            By:    /s/ Felice M. Duffy
                                                   Felice M. Duffy (ct21379)
                                                   Duffy Law, LLC
                                                   129 Church Street, Suite 310
                                                   New Haven, CT 06510
                                                   Phone: (203) 946-2000
                                                   Fax: (203) 907-1383

                                               2
                                                   felice@duffylawct.com

                                                   Douglas J. Varga (ct18885)
                                                   Lucas & Varga LLC
                                                   2425 Post Road, Suite 200
                                                   Southport, CT 06890
                                                   Phone: (203) 227-8400
                                                   Fax: (203) 227-8402
                                                   dvarga@lucasvargalaw.com

                                           His Attorneys


                                      CERTIFICATION

         I hereby certify that on May 9, 2019 a copy of the foregoing motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the court’s CM/ECF System.




                                                   By:     /s/ Felice M. Duffy
                                                           Felice M. Duffy




                                              3
